          Case 2:19-cr-00104-TLN Document 79 Filed 09/14/20 Page 1 of 3



1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JORGE ALTAMIRANO ZARATE
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 2:19-cr-104 TLN
                                                 )
10                   Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
                                                 ) STATUS CONFERENCE
11            vs.                                )
                                                 ) Date: September 10, 2020
12    JORGE ALTAMIRANO ZARATE,                   ) Time: 9:30 a.m.
                Defendant.                       ) Judge: Hon. Troy L. Nunley
13                                               )
                                                 )
14                                               )
15
16           IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney
18   Vincenza Rabenn, attorney for Plaintiff, and Federal Defender Heather Williams, through
19   Assistant Federal Defender Hannah Labaree, attorney for defendant Jorge Altamirano Zarate,
20   that the status conference date of September 10, 2020, be vacated and the matter be set for status
21   conference on September 24, 2020 at 9:30 a.m, at the defendants’ request. Counsel for the
22   respective parties are not seeking an exclusion of time under the Speedy Trial Act.
23           The parties further request that the following briefing schedule be adopted, following the
24   government’s Motion to Dismiss (filed September 9, 2020 at CR 76):
25   //
26
27   //
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference         -1-
       Case 2:19-cr-00104-TLN Document 79 Filed 09/14/20 Page 2 of 3



1
2                   Defense Opposition/non-Opposition: due on or before September 11, 2020
3                   Government Reply:                   due on or before September 15, 2020
4
5                                               Respectfully submitted,
6
     Dated: September 9, 2020                    HEATHER E. WILLIAMS
7                                                Federal Defender
8                                               /s/ Hannah Labaree
                                                HANNAH LABAREE
9                                               Assistant Federal Defender
                                                Attorney for Defendant
10                                              JORGE ALTAMIRANO ZARATE
11
     Dated: September 9, 2020                   MCGREGOR SCOTT
12                                              United States Attorney
13                                              /s/ Vincenza Rabenn
                                                VINCENZA RABENN
14                                              Assistant U.S. Attorney
                                                Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference      -2-
       Case 2:19-cr-00104-TLN Document 79 Filed 09/14/20 Page 3 of 3



1
2                                         ORDER
3            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
4    stipulation, and good cause appearing therefore, orders the September 10, 2020 status conference
5    shall be continued until September 24, 2020, at 9:30 a.m. and adopts the briefing schedule as set
6    forth in the stipulation.
7
8    Dated: September 14, 2020
9
                                                            Troy L. Nunley
10                                                          United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference        -3-
